Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
	This is in response to the Amendment filed 23 June 2022.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 103
3.	The rejection of claims 1-3, and 11-16 under 35 U.S.C. 103 as being unpatentable over Lee (US7,364,817) in view of JP2007234306 (hereafter JP ‘306) has been withdrawn in view of Applicants’ Amendment. 
4.	The rejection of claims 4-10 under 35 U.S.C. 103 as being unpatentable over Lee (US7,364,817) in view of JP2007234306 (hereafter JP ‘306) as applied to claim 1 above has been withdrawn in view of Applicants’ Amendment.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US7,364,817) in view of Keum (US 20190148689)
Claim 1:	Lee in Figure 1 discloses a metal case (20) comprising: 
a cylindrical body section (20) (i.e. a container of a cylindrical shape as per col. 3: 37-40 and 62-65); 
an opening section (30) at one end of the body section, the opening section having an opening; and 
a bottom section closing the other end of the body section,
wherein the cylindrical body section continuously extends from the bottom section to the opening section,
wherein the one edge (right lateral edge of case 20) of the opening section is farther from the cylindrical body section than another edge (left lateral edge of case 20) of the opening section is, the another edge and the one edge of the opening section being opposite each other in an axial direction along which an axis of the cylindrical body section extends.
Lee does not disclose that 
at least one of the body section and the opening section has a protrusion extending outward in a direction of a radius of the body section,
wherein the protrusion is disposed between one edge of the opening section and the bottom section, and 
wherein the protrusion has an inner end in the direction of the radius of the body section, the inner end being joined to the at least one of the body section and the opening section, and 
the at least one of the body section and the opening section extends beyond the inner end continuously in the axial direction.
	Keum discloses a protrusion (chamfer over-pressing preventing parts 131, 132 as shown in Figures 2 and 3) disposed at one side of an upper end of a module case, wherein the protrusion extends outward in a direction of a body (module) section, wherein the protrusion has an inner end in the direction of the body (module) section (see paragraphs [0018], [0021], [0053], and [0063]-[0068]), See also entire document.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metal case with the protrusion of Keum such that the protrusion is disposed at an upper end of the case or anywhere in between (i.e. between one edge of the opening section and the bottom section) so long as the protrusion provides a coupling force between adjacent modules (paragraph [[0068]).
With the modification, at least one of the body section and the opening section (of Lee ) would obviously have the protrusion (of Keum) extending outward in a direction of a radius of the body section (of Lee et al.), 
wherein the protrusion is disposed between one edge of the opening section and the bottom section, and 
wherein the protrusion (of Keum) would obviously have an inner end in the direction of the radius of the body section (of Lee), the inner end being joined to the at least one of the body section and the opening section, and 
the at least one of the body section and the opening section extends beyond the inner end continuously in the axial direction (of Lee) when the protrusion is disposed between the opening section and the bottom section.
One having ordinary skill in the art would have been motivated to make the modification to provide a protrusion that would have allowed insertion coupling, thus increasing a coupling force between adjacent modules.
Claims 2 and 11:	The rejection of claims 2 and 11 is as set forth above in claim 1 wherein the Lee combination discloses an annularly grooved portion (of Lee) at which the metal case (20) is constricted; wherein the protrusion (of Keum) would obviously be positioned between the annularly grooved portion and the open end in the axial direction of the axis of the body section.
Claim 3:	The rejection of claim 3 is as set forth above in claim 1 wherein the Lee combination further discloses that the protrusion (of Keum) would obviously extend along a circumferential direction at a position in the axial direction of the axis of the body section (of Lee).
Claim 4:	The rejection of claim 4 is as set forth above in claim 1 wherein the Lee combination further discloses that the protrusion (131 of Keum) has a side oblique (i.e. extends in an upward diagonal direction) to a plane perpendicular to the axis of the body section.
Claim 5:	The rejection of claim 5 is as set forth above in claims 1 and 4 wherein the Lee combination further discloses that the side (of Keum) is bent in the axial direction (i.e. extends in an upward diagonal direction) of the body section (of Lee).
Claim 6:	The rejection of claim 6 is as set forth above in claim s1 and 4 wherein the Lee combination further discloses that the side (of Keum) is curved in the axial direction (i.e. extends in an upward diagonal direction) of the axis of the body section (of Lee).
Claim 7:	The rejection of claim 7 is as set forth above in claims 1 and 4 wherein the Lee combination further discloses that the protrusion (131 of Keum) extends out in a direction oblique (i.e. extends in an upward diagonal direction) to a vertical direction of the body section (of Lee).
Claim 8:	The rejection of claim 8 is as set forth above in claims 1, 4 and 7 wherein the Lee combination further discloses that the protrusion (of Keum) extends out at an angle in a range of -45 oC to +45 oC to the vertical (i.e. extends in an upward diagonal direction has been construed as rendering obvious to claimed range) to the axis of the body section (of Lee).
Claim 9:	The rejection of claim 9 is as set forth above in claim 1 wherein he Lee combination further discloses that a length H to which the protrusion (of Keum) extends out is a length between 1% and 50% (i.e. extends in an upward diagonal direction has been construed as rendering obvious to claimed range) of the radius of the body section (of Lee).
Further, Keum discloses that the protrusion (over-pressing preventing part has a length that is one half (1/2) of the space predetermined distance between adjacent batteries.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the appropriate length, including that claimed, depending upon the space predetermined distance between adjacent batteries and the desired coupling force between adjacent modules (paragraph [0067]-[0068]).
	Claim 10:	The rejection of claim 10 is as set forth above in claim 1 wherein Keum in Figure 5 discloses “…first and second module over-pressing preventing part 122 and 132 having a shape allowing insertion coupling to increase a coupling force…” (paragraph [0068]) “The protruding portion and the recessed portion of the first and second module over-pressing preventing parts 122 and 132 increase the coupling force to prevent the coupling between the first and second module over-pressing preventing parts 122 and 132 from being released”.(paragraph [0071]) “Although each of the protruding portion and the recessed portion has the shape as in FIG. 5, the one exemplary embodiment is not limited thereto.  For example, each of the protruding portion and the recessed portion may have various shapes allowing forcible insert-coupling”. (paragraph [0072]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the thickness of the protrusion, including a maximum thickness W between 0.3 and 100 times a wall thickness of the body section, depending upon the desired forcible insert-coupling.
	One having ordinary skill in the art would have been motivated to make the modification to provide a protruding portion and a recessed portion that would have increased coupling force, thus preventing the coupling therebetween from being released even when vibration and impact are generated (paragraph [0128]).
Claim 12:	The rejection of claim 12 is as set forth above in claim 1 and 11 wherein the Lee combination further discloses a protrusion (122, in Figure 3)(paragraph [0020]) flush with the bottom section (of Lee).
Claim 13:	The rejection of claim 13 is as set forth above in claim 1 wherein Lee further discloses an electrode assembly (10), and electrolyte, and a cap (30) closing an opening of the battery can (20)(col. 3: 25-36).
Claim 16:	The rejection of claim 16 is as set forth above in claim 1 wherein the Lee combination discloses that an interface between the opening section and the bottom section is free of an overlap therebetween in the direction of the radius of the body section.
Claim 14:	Lee in Figure 1 discloses a metal case (20) comprising: 
a cylindrical body section (i.e. a container of a cylindrical shape as per col. 3: 37-40 and 62-65); 
an opening section (30) at one end of the body section, the opening section having an opening; and 
a bottom section closing the other end of the body section, 
wherein the bottom section is located at an end on the axial direction,
and wherein the bottom section electrically connects to the opening section.
Lee et al. do not disclose that the 
at least one of the body section and the opening section has a protrusion extending outward in a direction of a radius of the body section,
an outermost end of the protrusion in the direction of the radius of the body section connects to an outermost end of the bottom section in the direction of the radius of the body section, and, 
wherein a radius of the bottom section is the largest in the body section, 
	Keum in Figures 2 and 3 discloses that at least one of an upper end and lower end of the battery module has a protrusion (e.g., 131, 133) extending outwardly of the body (module) section, wherein an outermost end of the protrusion (133) of the body (module) section connects to an outermost end of the lower part of the body (module) section) and the lower end of the (body (module) is the largest of the body section (see e.g. [paragraph [0020]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metal case of Lee in light of the teaching of Keum.
	One having ordinary skill in the art would have been motivated to make the modification to provide a battery pack including affixing part that would have allowed battery modules to be more firmly coupled to each other.
Claim 15:	The rejection of claim 15 is as set forth above in claim 14 wherein Lee further discloses an electrode assembly (10), and electrolyte, and a cap (30) closing an opening of the battery can (20)(col. 3: 25-36).

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Correspondence
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas H. Parsons/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729